DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40, are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al., USPN 2006/0230453, in view of Oh et al., USPN 2008/0127346, in further view of Glaum et al., USPN 2005/0132179.
With regard to claims 21 and 39, Flynn discloses a non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for using a line-of-code behavior and relation model to determine software functionality changes (0007), including identifying a first portion of executable code of a first version of software for a device 
With regard to claim 22, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses accessing the second line-of-code behavior and relation model includes constructing the second line-of-code behavior and relation model based on the second portion of executable code (0034). The motivation to combine remains the same as outlined above.
With regard to claim 23, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses generating the models dynamically (0006, 0010). The motivation to combine remains the same as outlined above.
With regard to claim 24, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses the first or second line-of-code behavior and relation model models execution of the first or second portion of executable code on a virtualized or physical controller (0006, 0030) as does Oh (0046). The motivation to combine remains the same as outlined above.

With regard to claim 26, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses the first or second portions of executable code is associated with a delta file executable on a controller (0035). The motivation to combine remains the same as outlined above.
With regard to claim 27, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses the first or second symbols includes a functional block describing a functional profile of a segment of code (0056). The motivation to combine remains the same as outlined above.
With regard to claim 28, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses the first or second symbol relationships represents an interdependency or dependency between two of the first or second symbols (0027). The motivation to combine remains the same as outlined above.
With regard to claim 29, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses the line-of-code behavior and relation model is deterministic (0026). The motivation to combine remains the same as outlined above.
With regard to claim 30, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Oh further discloses the first or second 
With regard to claim 31, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses the first or second line-of-code behavior and relation models execution of the first or second portion of executable code on a personal computing device (0030, 0006) as does Oh (0046, 0004). The motivation to combine remains the same as outlined above.
With regard to claim 32, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses the second portion of executable code is configured to change code on a device having the first portion of executable code (Fig. 2 S230). The motivation to combine remains the same as outlined above.
With regard to claim 33, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Oh further discloses one of the first or second line of code behavior and relation models are generated according to a machine learning process (0052). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to combine the comparison of Flynn in view of Glaum to the machine learning predictive model of Oh for the motivation of better identifying a known program, the stated motivation of Flynn (0008).
With regard to claims 34 and 26, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, but neither Flynn nor Oh further discloses status of functional equivalence includes a degree of equivalence. The 
With regard to claim 35, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses accessing the second line-of-code behavior and relation model includes constructing the second line-of-code behavior and relation model based on the second portion of executable code (0034). The motivation to combine remains the same as outlined above.
With regard to claim 36, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses the functional differential comparison is based on a sequence of function execution (0010). The motivation to combine remains the same as outlined above.
With regard to claim 37, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses the first or second line-of-code behavior and relation model was generated statically (0014, 0043). The motivation to combine remains the same as outlined above.
With regard to claim 38, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses the report further 
With regard to claim 40, Flynn in view of Oh in further view of Glaum discloses the medium of claim 21, as outlined above, and Flynn further discloses determining equivalence between individual symbols of the first and second line-of-code behavior and relation models (0059). The motivation to combine remains the same as outlined above.
References Cited
McAllister et al., USPN 2011/0018689, is cited as disclosing checking signatures on device update applications (0169).
Sadowsky, USPN 5,790,796 is cited as disclosing polymorphic software that is used for updating a device (abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.